  Case 3:18-cv-03017-RAL Document 4 Filed 10/09/18 Page 1 of 2 PageID #: 26



                  IN THE UNITED STATES DISTRICT COURT FOR
              THE DISTRICT OF SOUTH DAKOTA, CENTRAL DIVISION




 INSTITUTE FOR FREE SPEECH,

        Plaintiff,
                                                                    CIV. 18-3017
                v.

 MARTY JACKLEY, in his official capacity                 PLAINTIFF'S MOTION FOR A
 as South Dakota Attorney General, and                TEMPORARY RESTRAINING ORDER
                                                       AND PRELIMINARY INJUNCTION
 SHANTEL KREBS, in her official capacity
 as South Dakota Secretary of State,

        Defendants.



       Plaintiff Institute for Free Speech hereby moves pursuant to Rule 65 of the Federal Rules

of Civil Procedure for a preliminary injunction and, to preserve the status quo pending the

determination of its motion for a preliminary injunction, a temporary restraining order against

enforcement of SDCL § 12-27-1 and SDCL 12-27-16.

       As set forth in the accompanying Verified Complaint and Brief in Support of Temporary

Restraining Order and Preliminary Injunction, (1) Plaintiff is likely to succeed on the merits; (2)

Plaintiff will suffer an immediate and irreparable harm if Plaintiff’s Motion is denied; (3) the

balance of harm tips decidedly in Plaintiff's favor; and (4) granting temporary injunctive relief

serves the public interest. Plaintiff is therefore entitled to an immediate injunction and

respectfully requests that this Court grant its motion for a preliminary injunction and, if

necessary, a temporary restraining order.

       Pursuant to Local Rule 7.1.C, Plaintiff requests oral argument on this Motion.



                                                  1
Case 3:18-cv-03017-RAL Document 4 Filed 10/09/18 Page 2 of 2 PageID #: 27



   Dated this 9th day of October, 2018.

                                          Respectfully submitted,

                                          REDSTONE LAW FIRM LLP



                                          _/s/ Jon Hansen___________________
                                          Jon Hansen
                                          Lisa M. Prostrollo
                                          101 N. Phillips Ave., Suite 402
                                          P.O. Box 1535
                                          Sioux Falls, SD 57101-1535
                                          Telephone: (605) 331-2975
                                          Facsimile: (605) 331-6473
                                          jon@redstonelawfirm.com
                                          lisa@redstonelawfirm.com


                                          Allen Dickerson
                                          Parker Douglas
                                          Institute for Free Speech
                                          124 S. West Street, Suite 201
                                          Alexandria, VA 22314
                                          Telephone: (703) 894-6800
                                          Facsimile: (703) 894-6811
                                          adickerson@ifs.org
                                          pdouglas@ifs.org
                                           *Admission Pro Hac Vice pending

                                           Counsel for Plaintiff Institute for Free Speech




                                             2
